I dissent from the order denying a rehearing.
If an indiscriminate assessment of the real property of different persons can be upheld upon any ground, it seems clear to me that it cannot be defended under the provisions of the code respecting mistakes in the names of owners. A mistake in the name of the owner of a lot otherwise correctly assessed puts no obstacle in the way of payment of the proper tax by the real owner. But if my land is assessed together with the adjoining property of another person, I cannot pay my tax without paying his tax. If I pay the whole tax, there is no means by which I can be reimbursed for the excess. If I do not pay I must lose my land.